DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "a capping layer…disposed on the surface of the first resin" as claimed in claim 1 and "the composite core comprising seven capped strands" as claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 12 is considered vague and indefinite.  Limitations after "optionally" are not positively claimed.  Therefore, it is unclear what "each of the fourth and fifth resins" is comprised of.

 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (20200234851) in view of Daniel et al. (2012/0261158).
 	Yu discloses a wire comprising a plurality of aluminum strands (102, [0014]) and a covering system comprising a covering layer comprising a resin, wherein the covering layer is disposed on the periphery of the plurality of aluminum strands, or if present, the periphery of the conductor shield.

 	Daniel et al. discloses a wire comprising a composite core (400) comprised of at least one capped strand (516) including a first resin (528) comprising a thermoset resin which is comprised of a polyurethane resin ([0032]) (re claim 5) supporting a matrix of carbon fibers ([0031]) and a capping layer (519) including a second resin disposed on the surface of the first resin, and a plurality of aluminum strands (422) disposed on the periphery of the composite core.
 	It would have been obvious to one skilled in the art to modify the wire of Yu to comprise the composite core taught by Daniel et al. surrounded by the plurality of aluminum strands to provide the wire with a desired strength.
 	It is noted that since the modified wire of Yu comprises structure and material as claimed, it is a tree wire; and it will have a voltage rating of from about 15 kV to about 115 kV, a rated strength of from about 2,300 lbs. to about 55,000 lbs. (re claims 1, 16 and 17), an ampacity of from about 1.08 to about 1.12 times an ampacity of an ACSR tree wire having the same size, stranding and covering thickness (re claim 18), and a catenary constant at a maximum operating 
 	Modified wire of Yu also discloses that the composite core comprises one capped strand (re claim 2); the composite core has an outer diameter of from about 0.07 in. to about 0.5 in. (Daniel, [0089]) (re claim 3); the carbon fibers comprise aramid fibers ([0031]) (re claim 7); the second resin comprises a polyolefin or polyether ketone ([0081]) (re claim 8); each aluminum strand has a diameter of about 0.07 in. to about 0.40 in. (Yu, [0014], 2 AWG = 0.2576 in.) (re claim 9); the number of aluminum strands to composite core is 6/1 (re claim 10); the covering system comprises the conductor shield (104) having a thickness of from about 8 mils to about 35 mils (Yu, [0015]) (re claim 11); the fourth and fifth resins (of the covering layers 106/108) comprise XLPE (re claims 12 and 22).
 	Re claim 9, Daniel et al. discloses the aluminum strands comprising an aluminum zirconium alloy (0.2-0.33% zirconium) ([0142]).  It would have been obvious to one skilled in the art to use the aluminum-zirconium alloy as taught by Daniel et al. for the aluminum strands of Yu to meet the specific use, such as required strength, of the resulting wire.
 	Re claim 11, although not disclosed in Yu, it would have been obvious to one skilled in the art to modify the conductor shield of Yu to comprise 
 	Re claim 20, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

Claims 1, 5, 11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (2019/0139677) in view of Daniel et al.
 	Kaga et al. discloses a wire comprising a plurality of aluminum strands ([0030], bunch of stranded conductor) and a covering system comprising a conductor shield (20) including a resin and an ionic substance dispersed therein, wherein the conductor shield is disposed on the periphery of the aluminum strands and a covering layer (22/24) comprising a resin, wherein the covering layer is disposed on the periphery of the conductor shield (re claim 1).  Kaga et al. also discloses that the resin of the conductor shield is polyethylene and the ionic substance comprises carbon black ([0039] & [0043]), wherein the conductor shield has a thickness of from about 8 mils to about 35 mils ([0049], 0.3 mm = 11.8 mils) (re claim 11); the resin of the covering layer comprises a polyethylene, wherein the 
 	Kaga et al. does not disclose the wire comprising a composite core comprised of a capped strand including a first resin supporting a matrix of carbon fibers and a capping layer including a second resin disposed on the surface of the first resin (re claim 1).
 	Daniel et al. discloses a wire comprising a composite core (400) comprised of at least one capped strand (516) including a first resin (528) comprising a thermoset resin which is comprised of a polyurethane resin ([0032]) (re claim 5) supporting a matrix of carbon fibers ([0031]) and a capping layer (519) including a second resin disposed on the surface of the first resin, and a plurality of aluminum strands (422) disposed on the periphery of the composite core.
 	It would have been obvious to one skilled in the art to modify the wire of Kaga et al. to comprise the composite core taught by Daniel et al. surrounded by the plurality of aluminum strands to provide the wire with a desired strength.
 	It is noted that since the modified wire of Kaga et al. comprises structure and material as claimed, it is a tree wire; and it will have a voltage rating of from about 15 kV to about 115 kV, a rated strength of from about 2,300 lbs. to about 55,000 lbs. (re claims 1, 16 and 17), an ampacity of from about 1.08 to about 1.12 times an ampacity of an ACSR tree wire having the same size, stranding and covering 
 	Re claim 20, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Daniel et al. as applied to claim 1 above, and further in view of Kibe et al. (9812232).
 	Yu, as modified, discloses the invention substantially as claimed including the covering layer comprising an inner covering layer (106) and an outer covering layer (108), wherein the inner covering layer comprising a resin, wherein the inner covering layer is disposed on the periphery of the aluminum strands, or if present, the periphery of the conductor shield, wherein the outer covering layer comprises a resin, wherein the outer covering layer is disposed on the periphery of the inner covering layer, and wherein each of the inner covering layer and outer covering layer independently have a thickness of from about 70 mils to about 320 mils .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Daniel et al. as applied to claim 1 above, and further in view of Mayama et al. (9997279).
 	Yu, as modified, discloses the invention substantially as claimed except for the wire having an outer diameter of about 0.60 in. to about 2.50 in.  Mayama et al. discloses a wire having an outer diameter of about 0.60 in. to about 2.50 in. (col. 4, lines 29-36, 0.3 mm to 60 mm).  It would have been obvious that depending on the specific use of the resulting wire, one skilled in the art would provide the wire of Yu to have an outer diameter of about 0.60 in. to about 2.50 in. as taught by Mayama et al.

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Daniel et al. as applied to claim 1 above, and further in view of Sato ("Development…Lines", cited by the applicant).
Claim 21 additionally recites the thermoset resin comprising a bismaleic amide resin.  Sato discloses a transmission line.  Sato discloses that bismaleic amide resin a heat resistant material (Table 2).  It would have been obvious to one skilled in the art to use bismaleic amide resin for the first resin (of Daniel) in the modified wire of Yu since bismaleic amide resin is a heat resistant material as taught by Sato.

Response to Arguments
11.	Applicant’s arguments with respect to claims 12, and 21-22 have been considered but are moot in view of new grounds of rejection.
 	Regarding the drawings objection, 37 CFR 1.83(a) states that "the drawings must show every feature of the invention specified in the claims."
 	Regarding the 103 rejection, applicant argues that the combination of Yu and Daniel does not disclose a first resin comprising a thermoset resin.  Examiner would disagree.  Claim 1 broadly recites "a first resin comprising a thermoset resin."  Claim 5 depends on claim 1 and further defines that "the thermoset resin comprises a polyurethane resin."  Daniel does disclose the first resin or the matrix resin comprising a polyurethane resin (last three lines of [0032]).  In addition, it is known in the art that polyurethane resin is a thermoset resin, see Gundel et al. (US 2016/0078983, mid portion of [0041], examples of thermoset materials 
 	Applicant states that the combination of Yu and Daniel results in a modified wire that is substantially different from the claimed tree wire.  Thus, the applicant seasonable challenges the Office's position that the modified Yu/Daniel wire exhibits the recited voltage rating, rated strength, ampacity, among other things as required by the claimed tree wire.  Examiner would disagree because the combination of Yu/Daniel discloses a wire comprising structure and material as claimed.  Because the modified wire of Yu comprises structure and material as claimed, it will exhibit the recited voltage rating, rated strength, ampacity, among other things as required by the claimed tree wire.
Regarding the combination of Kaga and Daniel, the above response with respect to the Yu/Daniel combination is equally applied herein.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847